Exhibit 10.9
 
As approved by the Board of
Directors on December 9, 2009




MEMSIC, INC.


2009 NONQUALIFIED INDUCEMENT STOCK OPTION PLAN


SECTION 1. PURPOSE


The purpose of this 2009 Nonqualified Inducement Stock Option Plan (the “Plan”)
is to promote the interests of MEMSIC, Inc. (the “Company”), by affording
certain persons the opportunity to acquire a proprietary interest in the
Company.  The Company intends that the Plan be reserved for persons to whom the
Company may issue securities without stockholder approval as an inducement
pursuant to Rule 5635(c)(4) of the Marketplace Rules of the Nasdaq Stock Market,
Inc.  It is anticipated that providing such persons with a direct stake in the
Company’s welfare will assure a closer identification of their interests with
those of the Company and its shareholders, thereby stimulating their efforts on
the Company’s behalf and strengthening their desire to remain with the
Company.  The Company intends that this purpose will be effected by the granting
of non-statutory stock options (“Inducement Options”) under the Plan.  In
addition, this Plan provides the Plan Administrator the sole authority to
establish the terms and conditions for the exercise of any Inducement Option,
including, but not limited to, non-competition, non-solicitation and non-hire
provisions.  As used in the Plan the terms “parent” and “subsidiary” shall have
the respective meanings set forth in Section 424 of the Internal Revenue Code of
1986, as amended (the “Code”).


SECTION 2. ADMINISTRATION


2.1           The Plan Administrator.  The Plan shall be administered by the
Plan Administrator (the “Plan Administrator”), which shall be the Compensation
Committee of the Board of Directors of the Company (the “Board”) unless
otherwise determined by the Board, in which case the Plan Administrator shall be
the entire Board unless the Board shall appoint another committee to be the Plan
Administrator.  It is the intention of the Company that the Plan, if not
administered by the Board, shall be administered by a committee of the Board
composed solely of two or more “Non-Employee Directors” within the meaning of
Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the “1934
Act”), but the authority and validity of any act taken or not taken by the Plan
Administrator shall not be affected if any person administering the Plan is not
a Non-Employee Director.  Except as specifically reserved to the Board under the
terms of the Plan, the Plan Administrator shall have full and final authority to
operate, manage and administer the Plan on behalf of the Company.  Action by the
Plan Administrator shall require the affirmative vote of a majority of all
members thereof.


2.2           Powers of the Plan Administrator. Subject to the terms and
conditions of the Plan, the Plan Administrator shall have the power:
 
 
-1-

--------------------------------------------------------------------------------

 


(a)           To determine from time to time the persons eligible to receive
options and the options to be granted to such persons under the Plan and to
prescribe the terms, conditions, restrictions, if any, and provisions (which
need not be identical) of each option granted under the Plan to such persons;


(b)           To construe and interpret the Plan and options granted thereunder
and to establish, amend, and revoke rules and regulations for administration of
the Plan.  In this connection, the Plan Administrator may correct any defect or
supply any omission, or reconcile any inconsistency in the Plan, or in any
option agreement, in the manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.  All decisions and determinations by
the Plan Administrator in the exercise of this power shall be final and binding
upon the Company and optionees;


(c)           To make, in its sole discretion, changes to any outstanding option
granted under the Plan, including: (i) to reduce the exercise price, (ii) to
accelerate the vesting schedule or (iii) to extend the expiration date; and


(d)           Generally, to exercise such powers and to perform such acts as are
deemed necessary or expedient to promote the best interests of the Company with
respect to the Plan.


SECTION 3. STOCK


3.1           Stock to be Issued.  The stock subject to the options granted
under the Plan shall be shares of the Company’s authorized but unissued common
stock, without par value (the “Common Stock”), or shares of the Company’s Common
Stock held in treasury.  The total number of shares that may be issued pursuant
to options granted under the Plan shall not exceed an aggregate of 1,250,000
shares of Common Stock; provided, however, that the class and aggregate number
of shares which may be subject to options granted under the Plan shall be
subject to adjustment as provided in Section 8 hereof.


3.2           Expiration, Cancellation or Termination of Option.  Whenever any
outstanding option under the Plan expires, is cancelled or is otherwise
terminated (other than by exercise), the shares of Common Stock allocable to the
unexercised portion of such option shall become available for the grant of
options under the Plan.


SECTION 4. ELIGIBILITY


Inducement Options under the Plan may be granted only to persons to whom the
Company may issue securities without stockholder approval in accordance with
Rule 5635(c)(4) of the Marketplace Rules of the Nasdaq Stock Market, Inc.
 
 
-2-

--------------------------------------------------------------------------------

 


SECTION 5. TERMINATION OF EMPLOYMENT OR DEATH OF OPTIONEE


5.1           Termination of Employment.  Except as may be otherwise expressly
provided herein, options shall terminate on the earliest of:


(a)           the date of expiration thereof;


(b)           immediately upon the termination of the optionee’s employment with
or performance of services for the Company (or any parent or subsidiary of the
Company) by the Company (or any such parent or subsidiary) for cause (as defined
below and as determined by the Company or such parent or subsidiary); or


(c)           in the case of termination without cause or voluntary termination
by the optionee, thirty (30) days after the termination of the optionee’s
employment with or performance of services for the Company (or any parent or
subsidiary of the Company) for any reason other than death or retirement;


provided, however, that options granted to persons who are not employees of the
Company (or any parent or subsidiary of the Company) need not, unless the Plan
Administrator determines otherwise, be subject to the provisions set forth in
clauses (b) and/or (c).


An employment relationship between the Company (or any parent or subsidiary of
the Company) and the optionee shall be deemed to exist during any period in
which the optionee is employed by the Company (or any such parent or
subsidiary).  Whether authorized leave of absence, or absence on military or
government service, shall constitute termination of the employment relationship
between the Company (or any parent or subsidiary of the Company) and the
optionee shall be determined by the Plan Administrator at the time thereof.


As used herein, “cause” shall be determined by the Company in its sole
discretion subject to applicable law.


5.2           Death or Retirement of Optionee.  In the event of the death of the
holder of an option that is subject to clause (c) of Section 5.1 above prior to
termination of the optionee’s employment with or performance of services for the
Company (or any parent or subsidiary of the Company) and before the date of
expiration of such option, such option shall terminate on the earlier of such
date of expiration or one year following the date of such death.  After the
death of the optionee, his executors, administrators or any person or persons to
whom his option may be transferred by will or by the laws of descent and
distribution shall have the right, at any time prior to such termination, to
exercise the option to the extent the optionee was entitled to exercise such
option at the time of his death.
 
 
-3-

--------------------------------------------------------------------------------

 
 
If, before the date of the expiration of an option that is subject to clause (c)
of Section 5.1 above, the optionee shall be retired in good standing from the
Company for reasons of age or disability under the then established rules of the
Company, the option shall terminate on the earlier of such date of expiration or
ninety (90) days after the date of such retirement.  In the event of such
retirement, the optionee shall have the right prior to the termination of such
option to exercise the option to the extent to which he was entitled to exercise
such option immediately prior to such retirement.


SECTION 6. TERMS OF THE OPTION AGREEMENTS


Each option agreement shall be in writing and shall contain such terms,
conditions, restrictions, if any, and provisions as the Plan Administrator shall
from time to time deem appropriate.  Such provisions or conditions may include,
without limitation, restrictions on transfer, repurchase rights, or such other
provisions as shall be determined by the Plan Administrator; provided, however,
that such additional provisions shall not be inconsistent with any other terms
or conditions of the Plan.


Option agreements need not be identical, but each option agreement by
appropriate language shall include the substance of all of the following
provisions:


6.1           Expiration of Option.  Notwithstanding any other provision of the
Plan or of any option agreement, each option shall expire on the date specified
in the option agreement, which date shall not be later than as specified in
Section 5 of this Plan.


6.2           Exercise.  Each option may be exercised, so long as it is valid
and outstanding, from time to time in part or as a whole, subject to any
limitations with respect to the number of shares for which the option may be
exercised at a particular time and to such other terms and conditions as the
Plan Administrator in its sole discretion may specify upon granting the option,
including non-competition, non-solicitation and non-hire provisions.


6.3           Purchase Price.  The purchase price per share under each option
shall be determined by the Plan Administrator at the time the option is granted,
provided however that such purchase price shall not be less than fair market
value as of the date of option grant.  For the purpose of the Plan the “fair
market value” of the Common Stock shall be the closing price per share on the
last trading day before the date of grant, as reported by a nationally
recognized stock exchange, or, if the Common Stock is not listed on such an
exchange, the mean of the bid and asked prices per share on the applicable date
or, if the Common Stock is not traded over-the-counter, the fair market value as
determined by the Plan Administrator.


 
-4-

--------------------------------------------------------------------------------

 
 
6.4           Transferability of Options.  Inducement Options shall not be
transferable by the optionee otherwise than by will or under the laws of descent
and distribution, and shall be exercisable, during his lifetime, only by the
optionee.  Notwithstanding the foregoing, the Plan Administrator may, in its
sole discretion, permit the transfer or assignment of an Inducement Option by
the original optionee for no consideration to: (i) any member of the optionee’s
Immediate Family; (ii) any trust solely for the benefit of members of the
optionee’s Immediate Family; (iii) any partnership whose only partners are
members of the optionee’s Immediate Family; or (iv) any limited liability
company or corporate entity whose only members or other equity owners are
members of the optionee’s Immediate Family.  For purposes of this Section 6.4,
“Immediate Family” means an optionee’s parents, spouse, children and
grandchildren.  Nothing contained in this Section 6.4 shall be construed to
require the Plan Administrator to give its approval to any transfer or
assignment of any Inducement Option or portion thereof, and approval to transfer
or assign any Inducement Option or portion thereof does not mean that such
approval will be given with respect to any other Inducement Option or portion
thereof.  The transferee or assignee of any Inducement Option shall be subject
to all of the terms and conditions applicable to such Inducement Option
immediately prior to the transfer or assignment and shall be subject to any
conditions prescribed by the Plan Administrator with respect to such Inducement
Option.  In particular, and without limiting the generality of the foregoing,
the termination of employment, retirement or death of the original optionee
shall continue to determine the term and time for exercise of such Inducement
Option for purposes of Sections 5.1 and 5.2 above.


6.5           Rights of Optionees.  No optionee shall be deemed for any purpose
to be the owner of any shares of Common Stock subject to any option unless and
until the option shall have been exercised pursuant to the terms thereof, and
the Company shall have issued and delivered certificates representing such
shares to the optionee.


6.6           Certain Rights of the Company.  The Plan Administrator may in its
discretion provide upon the grant of any option hereunder that the Company shall
have an option to repurchase upon such terms and conditions as determined by the
Plan Administrator all or any number of shares purchased upon exercise of such
option or a right of first refusal in connection with subsequent transfer of any
or all of such shares.  The repurchase price per share payable by the Company
shall be such amount or be determined by such formula as is fixed by the Plan
Administrator at the time the option for the shares subject to repurchase is
granted.  In the event the Plan Administrator shall grant options subject to the
Company’s repurchase option or right of first refusal, the certificates
representing the shares purchased pursuant to such option shall carry a legend
satisfactory to counsel for the Company referring to the Company’s repurchase
option or right of first refusal.


6.7           “Lockup” Agreement.  The Plan Administrator may in its discretion
specify upon granting an option that upon request of the Company or the
underwriters managing any underwritten offering of the Company’s securities, the
optionee shall agree in writing that for a period of time (not to exceed 180
days, plus such additional number of days (not to exceed 35) as may be
reasonably requested to enable the underwriter(s) of such offering to comply
with Rule 2711(f) of the Financial Industry Regulatory Authority or any
amendment or successor thereto) from the effective date of any registration of
securities of the Company, the optionee will not sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any shares
issued pursuant to the exercise of such option, without the prior written
consent of the Company or such underwriters, as the case may be.
 
 
-5-

--------------------------------------------------------------------------------

 


SECTION 7. METHOD OF EXERCISE; PAYMENT OF PURCHASE PRICE


7.1           Method of Exercise.  Subject to the Company’s then-applicable
“quiet period policy” and any other policy the Company may have in effect from
time to time regarding the exercise and/or sale of securities, any option
granted under the Plan may be exercised by the optionee by delivering to the
Company on any business day a written notice specifying the number of shares of
Common Stock the optionee then desires to purchase and specifying the address to
which the certificates for such shares are to be mailed (the “Notice”),
accompanied by payment for such shares.  Such exercise shall comply with all
other terms and provisions of such option.


7.2           Payment of Purchase Price.  Payment for the shares of Common Stock
purchased pursuant to the exercise of an option shall be made either by cash or
check equal to the option price for the number of shares specified in the Notice
or, with the consent of the Plan Administrator, by one or more of the following
methods: (i) by delivery to the Company of shares of Common Stock that are not
then subject to restriction under any Company plan; such surrendered shares
shall have a fair market value equal in amount to the exercise price of the
Inducement Options being exercised; (ii) a personal recourse note issued by the
optionee to the Company in a principal amount equal to such aggregate exercise
price and with such other terms, including interest rate and maturity, as the
Plan Administrator may determine in its discretion; provided, however, that the
interest rate borne by such note shall not be less than the lowest applicable
federal rate, as defined in Section 1274(d) of the Code; (iii) by delivery of
such documentation as the Plan Administrator and the broker, if applicable,
shall require to effect an exercise of the option and delivery to the Company of
the sale or loan proceeds required to pay the option price, (iv) by delivery of
such other consideration which is acceptable to the Plan Administrator and which
has a fair market value equal to the option price of such shares (as defined at
Section 6.3 above), or (v) by any combination of such methods.  As promptly as
practicable after receipt of the Notice and accompanying payment, the Company
shall deliver to the optionee certificates for the number of shares with respect
to which such option has been so exercised, issued in the optionee’s name;
provided, however, that such delivery shall be deemed effected for all purposes
when the Company or a stock transfer agent of the Company shall have deposited
such certificates in the United States mail, addressed to the optionee, at the
address specified in the Notice.


SECTION 8. CHANGES IN COMPANY’S CAPITAL STRUCTURE


8.1           Rights of Company.  The existence of outstanding options shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize, without limitation, any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of Common
Stock, or any issue of bonds, debentures, preferred or prior preference stock or
other capital stock ahead of or affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
 
 
-6-

--------------------------------------------------------------------------------

 


8.2           Recapitalizations, Stock Splits and Dividends.  If the Company
shall effect a subdivision or consolidation of shares or other capital
readjustment, the payment of a stock dividend, or other increase or reduction of
the number of shares of the Common Stock outstanding, in any such case without
receiving compensation therefor in money, services or property, then (i) the
number, class, and price per share of shares of stock subject to outstanding
options hereunder shall be appropriately adjusted in such a manner as to entitle
an optionee to receive upon exercise of an option, for the same aggregate cash
consideration, the same total number and class of shares as he would have
received as a result of the event requiring the adjustment had he exercised his
option in full immediately prior to such event; and (ii) the number and class of
shares set forth in Section 3.1 shall be adjusted by substituting therefor that
number and class of shares of stock that the owner of an equal number of
outstanding shares of Common Stock immediately prior to the event requiring
adjustment would own as the result of such event.


8.3           Merger without Change of Control.  After a merger of one or more
corporations or other entities with or into the Company or after a consolidation
of the Company and one or more corporations or other entities in which the
stockholders of the Company immediately prior to such merger or consolidation
own after such merger or consolidation securities representing at least fifty
percent (50%) of the voting power of the Company or the surviving or resulting
corporation or entity, as the case may be, each holder of an outstanding option
shall, at no additional cost, be entitled upon exercise of such option to
receive in lieu of the shares of Common Stock as to which such option was
exercisable immediately prior to such event, the number and class of shares of
stock or other securities, cash or property (including, without limitation,
shares of stock or other securities of another corporation or entity or Common
Stock) to which such holder would have been entitled pursuant to the terms of
the agreement of merger or consolidation if, immediately prior to such merger or
consolidation, such holder had been the holder of record of a number of shares
of Common Stock equal to the number of shares for which such option shall be so
exercised.


8.4           Change of Control.  If the Company is merged with or into or
consolidated with another corporation or other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or if the Company is liquidated,
or sells or otherwise disposes of substantially all of its assets to another
entity while unexercised options remain outstanding under the Plan (each a
“Change in Control Transaction”), then in such event:
 
 
-7-

--------------------------------------------------------------------------------

 


(a)           subject to the provisions of clause (d) below, after the effective
date of such Change in Control Transaction, each holder of an outstanding option
shall be entitled, upon exercise of such option, to receive, in lieu of the
shares of Common Stock as to which such option was exercisable immediately prior
to such event, the number and class of shares of stock or other securities, cash
or property (including, without limitation, shares of stock or other securities
of another corporation or entity or Common Stock) to which such holder would
have been entitled pursuant to the terms of the Change in Control Transaction
if, immediately prior to such event, such holder had been the holder of a number
of shares of Common Stock equal to the number of shares as to which such option
shall be so exercised;


(b)           the Plan Administrator may accelerate the time for exercise of
some or all unexercised and unexpired options so that from and after a date
prior to the effective date of such Change in Control, specified by the Plan
Administrator such accelerated options shall be exercisable in full;


(c) the Company may make or provide for a cash payment to the holders of options
equal to the difference between (i) the fair market value of the per share
consideration (whether cash, securities or other property or any combination of
the above) the holder of a share of Common Stock will receive upon consummation
of  the Change in Control Transaction (the “Per Share Transaction Price”) times
the number of shares of Common Stock subject to outstanding vested Options (to
the extent then exercisable at prices not equal to or in excess of the Per Share
Transaction Price) and (ii) the aggregate exercise price of such outstanding
vested Options, in exchange for the termination of such options; and/or


 (d)           all outstanding options may be canceled by the Plan Administrator
as of the effective date of any such merger, consolidation, liquidation, sale or
disposition provided that (x) notice of such cancellation shall be given to each
holder of an option and (y) each holder of an option shall have the right to
exercise such option to the extent that the same is then exercisable or, if the
Plan Administrator shall have accelerated the time for exercise of all
unexercised and unexpired options, in full during the period specified in such
notice.




8.5           Adjustments to Common Stock Subject to Options.  Except as
hereinbefore expressly provided, the issue by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services, either upon direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock then subject to
outstanding options.
 
 
-8-

--------------------------------------------------------------------------------

 


8.6           Miscellaneous.  Adjustments under this Section 8 shall be
determined by the Plan Administrator, and such determinations shall be
conclusive.  No fractional shares of Common Stock shall be issued under the Plan
on account of any adjustment specified above.


SECTION 9. GENERAL RESTRICTIONS


9.1           Investment Representations.  The Company may require any person to
whom an option is granted, as a condition of exercising such option, to give
written assurances in substance and form satisfactory to the Company to the
effect that such person is acquiring the Common Stock subject to the option for
his own account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws.


9.2           Compliance with Securities Laws.  The Company shall not be
required to sell or issue any shares under any option if the issuance of such
shares shall constitute a violation by the optionee or by the Company of any
provision of any law or regulation of any governmental authority.  In addition,
in connection with the Securities Act of 1933, as now in effect or hereafter
amended (the “Act”), upon exercise of any option, the Company shall not be
required to issue such shares unless the Plan Administrator has received
evidence satisfactory to it to the effect that the holder of such option will
not transfer such shares except pursuant to a registration statement in effect
under such Act or unless an opinion of counsel satisfactory to the Company has
been received by the Company to the effect that such registration is not
required.  Any determination in this connection by the Plan Administrator shall
be final, binding and conclusive.  In the event the shares issuable on exercise
of an option are not registered under the Act, the Company may imprint upon any
certificate representing shares so issued the following legend or any other
legend which counsel for the Company considers necessary or advisable to comply
with the Act and with applicable state securities laws:


The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933 or under the securities laws of any State and
may not be pledged, hypothecated, sold or otherwise transferred except upon such
registration or upon receipt by the Corporation of an opinion of counsel
satisfactory to the Corporation, in form and substance satisfactory to the
Corporation, that registration is not required for such sale or transfer.


The Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Act; and in the event any shares are so
registered the Company may remove any legend on certificates representing such
shares.  The Company shall not be obligated to take any other affirmative action
in order to cause the exercise of an option or the issuance of shares pursuant
thereto to comply with any law or regulation of any governmental authority.
 
 
-9-

--------------------------------------------------------------------------------

 


9.3           Employment Obligation.  The granting of any option shall not
impose upon the Company (or any parent or subsidiary of the Company) any
obligation to employ or continue to employ any optionee; and the right of the
Company (or any such parent or subsidiary) to terminate the employment of any
officer or other employee shall not be diminished or affected by reason of the
fact that an option has been granted to him or her.


9.4           Withholding Tax.  Whenever under the Plan securities or other
property are to be delivered upon exercise of an option, the Company shall be
entitled to require as a condition of delivery that the optionee remit an amount
sufficient to satisfy all federal, state and other governmental withholding tax
requirements related thereto, or make arrangements satisfactory to the Plan
Administrator regarding payment of such withholding taxes.  The Company shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the optionee.  An optionee may elect, with
the consent of the Plan Administrator, to have such tax withholding obligation
satisfied, in whole or in part, by (i) authorizing the Company to withhold from
shares of Common Stock to be issued pursuant to the exercise of such option a
number of shares with an aggregate fair market value (as of the date the
withholding is effected) that would satisfy the minimum withholding amount due,
or (ii) delivering to the Company a number of mature shares of Common Stock with
an aggregate fair market value (as of the date the withholding is effected) that
would satisfy the minimum withholding amount due.


SECTION 10. AMENDMENT OR TERMINATION OF THE PLAN


The Board of Directors may modify, revise or terminate this Plan at any time and
from time to time.


SECTION 11. NONEXCLUSIVITY OF THE PLAN


The adoption of the Plan by the Board of Directors shall not be construed as
creating any limitations on the power of the Board of Directors to adopt such
other inducement or other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options otherwise than
under the Plan, and such arrangements may be either applicable generally or only
in specific cases.


SECTION 12. EFFECTIVE DATE AND DURATION OF PLAN


The Plan shall become effective upon both of the following events
occurring:  (a) adoption of the Plan by the Board of Directors and (b) the
Company acquiring assets from Crossbow Technology, Inc. on or before January 31,
2010.  No option may be granted under the Plan after the tenth anniversary of
the effective date.  The Plan shall terminate (i) when the total amount of
Common Stock with respect to which options may be granted shall have been issued
upon the exercise of options or (ii) by action of the Board of Directors
pursuant to Section 10 hereof, whichever shall first occur.
 
-10-